



Exhibit 10.1


Employment Agreement
This Employment Agreement (“Agreement”) is made by and between Enstar (US) Inc.,
a Delaware corporation (the “Company”), and PAUL BROCKMAN (“Executive”). The
Company is a subsidiary of Enstar Group Limited (collectively, with its
subsidiaries, “Enstar”). This Agreement is effective as of January 8, 2018
(“Effective Date”).
1.Employment Period. The Company acknowledges that Executive commenced
employment on December 3, 2012, and now seeks to enter into terms and conditions
pursuant to this Agreement, for the period commencing on January 8, 2018 (the
“Start Date”) and ending on the date that Executive’s employment with the
Company terminates (“Termination Date”) pursuant to the provisions of this
Agreement (“Employment Period”).


2.Terms of Employment.


(a)Position and Duties. During the Employment Period, Executive shall serve as
Enstar (US) Inc.’s President and Chief Executive Officer, with such duties,
authority and responsibilities as are commensurate with such position and
assigned by the Company. During the Employment Period, Executive shall
faithfully perform all of the duties and responsibilities for the position and
shall devote his best efforts and full time and attention to the business of
Enstar (except for vacation periods and reasonable periods of absence for
illness or incapacity as not prohibited by the Company’s general employment
policies and the terms of this Agreement). Executive shall directly report to
the Enstar Group Limited Chief Executive Officer, who shall have authority to
change such reporting line in his discretion. The Executive will be based in the
Company’s offices in St. Petersburg, Florida, although it is understood that
Executive may be required to visit other offices and locations from time to time
and that Executive’s position will require travel. Notwithstanding the
foregoing, Executive may devote reasonable time to personal and professional
activities, including without limitation participation in committees,
professional associations, and board memberships, in each case so long as such
activities are in accordance with the Code of Conduct and approved in writing by
Enstar Group Limited's Chief Executive Officer.


(b)Compensation.


(i)Base Salary. During the Employment Period, Executive shall receive a base
salary (“Base Salary”), initially at an annualized rate of Four Hundred and
Sixty Two Thousand Dollars ($462,000), payable in accordance with the Company’s
standard payroll practices (currently, semi-monthly on the 15th and last day of
the month) and subject to statutory payroll deductions and withholdings.
Executive acknowledges that he is an exempt employee and, accordingly, that he
is not entitled to overtime pay regardless of the number of hours required to
complete his duties hereunder. The Base Salary of Executive will be reviewed
from time to time in accordance with the established procedures of the Company
for adjusting salaries for similarly situated employees and may be increased in
the sole discretion of the Company. The Company’s annual salary review is
conducted on April 1 of each year. Executive will first be eligible for a merit
increase on April 1st, 2018.


(ii)Performance Bonus Plan. During the Employment Period, except for the Notice
Period (as defined in Section 6), Executive will be eligible to participate in
the Enstar annual discretionary performance bonus program (the “bonus program”)
established by Enstar from time to time. Payment of the performance bonus under
the bonus program (the “performance bonus”), if any, is not a wage and is not
earned or accrued or payable until the date that it is actually tendered to
Executive. If awarded, any performance bonus shall be payable at such time as
the Company pays annual bonuses generally to its employees, but in no event
later than April 30 following the end of each year; provided, however, that the
accrual and payment of any performance bonus is conditioned upon Executive (A)
being actually employed by the Company and (B) not having given notice of
resignation of his employment as set forth in Section 6, on the date bonuses are
paid to the Company's employees that year.


(A)    For the performance year period beginning on January 1, 2017, Executive
was selected as one of the Enstar employees whose performance bonus is governed
by the group executive team program, which specifies performance bonus
opportunity subject to achievement of the Enstar financial performance metrics
and individual operational objectives adopted by Enstar’s Compensation
Committee. As part of this program, Enstar’s Compensation Committee has
established Executive’s “threshold,” “target,” and




--------------------------------------------------------------------------------





“maximum” 2017 performance bonus opportunity as 100%, 125%, and 150% of Base
Salary, respectively, with actual performance bonus payments subject to a 10%
adjustment amount (increase or decrease).
(B)     For performance year periods beginning on January 1, 2018, Executive
shall, following the completion of each fiscal year, be eligible for a
performance bonus in accordance with Enstar’s bonus program, as administered by
Enstar’s Compensation Committee at a level commensurate with his position and in
accordance with the policies and practices of Enstar.
(iii)Equity Incentives. During the Employment Period, Executive shall be
eligible to participate in the Enstar long-term incentive program in effect from
time to time at a level commensurate with his position and in accordance with
the policies and practices of Enstar. The program is administered by the Enstar
Compensation Committee and subject to its discretionary review and approval each
year.


(iv)Employee Benefit Plans. During the Employment Period, Executive shall be
eligible to participate in the Company’s group health and welfare insurance
programs beginning on the first of the month coinciding with or following the
Start Date. These benefits are subject to change, with advance notice to
Executive as required by law, in the Company’s discretion.


(v)401(k) Plan. Executive shall be eligible to participate in the Company’s
401(k) plan (subject to plan eligibility requirements), as such plan is amended
from time to time in the Company’s discretion. If Executive elects to
participate in the Company’s 401(k) plan, and such plan provides for employee
matching contributions during his participation, the Company will make matching
contributions, in accordance with the terms of the Company’s plan. As of the
date of this Agreement, the Company’s plan provides for it to provide a matching
contribution to Executive’s account in an amount equal to 100% of the first 6%
of Executive’s eligible compensation per payroll, contributed to the 401(k) plan
as pre-tax contributions, and that Executive will be 100% vested in Executive’s
own pre-tax contributions and the Company’s matching contributions when made.
These terms are subject to change in the future, in the Company’s discretion.
Enrollment elections will become effective as soon as administratively feasible.


(vi)Paid Time Off. Executive shall be entitled to Thirty (30) business days of
paid time off (“PTO”) per year in accordance with the Company’s PTO policy. PTO
must be scheduled and taken in accordance with Enstar’s PTO policy, as may be
amended from time to time.


(vii)Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of his duties in accordance with the
Company’s expense reimbursement guidelines, as may be amended from time to time.


(viii)Deductions and Withholding. The Company shall deduct and withhold from any
salary or benefits or other compensation payable to Executive all federal,
state, local, and other taxes and all other amounts as required by applicable
law, rule or regulation.


(c)Policies and Procedures. The employment relationship between the parties
shall be governed by the general employment practices, policies, and procedures
of Enstar, and Executive agrees to comply with all of Enstar’s practices,
policies, and procedures in effect from time to time.


3.Other Activities.


(a)Activities. During the Employment Period, Executive shall not, without the
prior written consent of the Company in its sole discretion as signed by a duly
authorized officer of the Company, (i) accept or engage in any employment other
than with Enstar, (ii) solicit the business of any client or customer of Enstar
other than on behalf of Enstar, and/or (iii) engage, directly or indirectly, in
any other business activity (whether or not pursued for pecuniary advantage)
that does or may be expected to interfere with the obligations of Executive
under this Agreement or that might create a conflict of interest with Enstar.


(b)No Conflict. Executive represents and warrants that his execution of this
Agreement, his employment with the Company, and the performance of his duties
under this Agreement will not violate any obligations he may have to any former
employer or other person or entity, including any obligations with respect to
proprietary or confidential information of any such employer or other person or
entity or with respect to non-competition. By signing this Agreement, Executive
confirms that he has not used or disclosed and that he will not


2

--------------------------------------------------------------------------------





use or disclose, for any purpose whatsoever, any confidential, proprietary, or
trade secret information belonging to any former employer or other person or
entity.


4.Confidentiality Agreement and Intellectual Property. Executive agrees to sign,
at the commencement of the Employment Period, the Company’s standard
confidentiality agreement. Executive agrees to cooperate fully with Enstar, both
during and after his employment with the Company, with respect to the
procurement, maintenance, and enforcement of intellectual property rights in
Enstar-related developments. Executive agrees to sign, both during and after the
Employment Period, all papers, including without limitation copyright
applications, patent applications, declarations, oaths, assignments of priority
rights, and powers of attorney, which Enstar may deem necessary or desirable in
order to protect its rights and interests in any Enstar-related development. If
the Company is unable, after reasonable effort, to secure Executive’s signature
on any such papers, Executive hereby irrevocably designates and appoints each
officer of the Company as his agent and attorney-in-fact to execute any such
papers on his behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Company-related development. Executive hereby waives and irrevocably quitclaims
to the Company or its designee any and all claims, of any nature whatsoever,
which he now or hereafter has for infringement of any and all proprietary rights
assigned to the Company or such designee.


5.At-Will Employment; Termination Without Cause by Company.


(a)At-Will Employment. The employment of employee shall be at-will at all times
hereunder and subject only to the “notice” provisions of Sections 5 and 6,
notwithstanding any provision to the contrary contained in or arising from any
statements, policies, or practices of the Company relating to the employment,
discipline, or termination of its employees. This at-will employment
relationship cannot be changed except in writing signed by Executive and a duly
authorized officer of the company other than Executive.


(b)Termination without Cause by the Company. The Company may unilaterally
terminate the employment of Executive at any time without Cause, as defined in
Section 7, upon thirty (30) days advance written notice. If Executive’s
employment is terminated by the Company without Cause, then upon Executive’s
signing (and non-revocation) of a separation agreement containing a plenary
release of claims in a form acceptable to the Company (a “Release”), Executive
shall be entitled to receive, in addition to all earned compensation through his
Termination Date: (i) salary continuation at his then-current Base Salary for
the greater of (A) six (6) months after the Termination Date or (B) the number
of pay periods required by the Company’s Severance Pay Plan and (ii) if, for the
year in which Executive’s employment is terminated pursuant to this Section, the
Company achieves the performance goals established in accordance with any
incentive plan in which he participates, the Company shall pay Executive an
amount equal to the bonus that he would have received had he been employed by
the Company for the full year, multiplied by a fraction, the numerator of which
is the number of calendar days Executive was employed in such year and the
denominator of which is 365 (the “Severance Payments”). Notwithstanding the
foregoing, all Severance Payments not yet paid by March 15 of the calendar year
following the Termination Date shall be paid in a lump sum on such March 15 or
the first business day prior thereto.


6.Termination by Executive. Executive may terminate his employment with the
Company at any time for any reason or no reason by providing one-hundred eighty
(180) days advance written notice to the Company (“Notice Period”). For the
avoidance of doubt, and consistent with Section 2(b)(ii), Executive shall not be
entitled to any bonus accrual or bonus payment during the Notice Period. The
Company shall have the option, in its sole discretion, to make Executive’s
termination effective at any time prior to the end of such Notice Period as long
as the Company pays Executive all compensation to which Executive is entitled up
through the last day of the Notice Period.


7.Other Terminations of Employment.


(a)Termination for Cause. The Company may immediately terminate the employment
of Executive for Cause upon the occurrence of any of the following events (each
a “Cause”):


(i)Conviction or plea to a felony or a crime involving fraud or
misrepresentation;


(ii)Indictment for a felony or a crime involving fraud, misrepresentation, or
misconduct; provided, however, that in the event Executive is subsequently
acquitted of such crime or the indictment is subsequently dismissed, Executive
shall be entitled to all severance benefits following a termination without
Cause;




3

--------------------------------------------------------------------------------





(iii)Failure by Executive to follow lawful written instructions from Executive’s
supervisor or the Board of Directors of the Company;


(iv)Failure to perform Executive’s duties hereunder following written notice and
a reasonable opportunity to cure, if curable, within a time frame determined by
the Company, but no less than twenty (20) days from such notice;


(v)Material gross neglect by Executive in the performance of his duties
hereunder following written notice and a reasonable opportunity to cure, if
curable, not to exceed twenty (20) days from such notice;


(vi)Fraud or dishonesty in connection with Executive’s employment;


(vii)Breach of fiduciary duty related to the business or affairs of the Company;


(viii)Executive’s material breach of any written employment agreement with the
Company, following written notice and a reasonable opportunity to cure, if
curable, not to exceed ten (10) days from such notice; or


(ix)Willful conduct that may be materially harmful to the business, interests,
or reputation of Enstar, including any material violation of Enstar written
policy;


provided, however, that any right to cure hereunder shall not be applicable to
two or more of the same or similar or related breaches, acts, or omissions.
In the event of a termination for Cause, the Company shall pay to Executive all
compensation to which Executive is entitled up through the Termination Date,
subject to any other rights or remedies of the Company under law; and thereafter
all obligations of the Company under this Agreement shall cease.
(b)By Death. The employment of Executive shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation to which Executive would have been entitled up
through the date of death; and thereafter all obligations of the Company under
this Agreement shall cease. Nothing in this Section shall affect any entitlement
of the heirs or devisees of the Executive to the benefits of any life insurance
plan or policy or other applicable benefits.


(c)By Disability. If Executive becomes eligible for the long term disability
benefits of the Company or if, in the reasonable opinion of the Board of
Directors of the Company, Executive is unable to carry out the responsibilities
and functions of the position held by Executive by reason of any physical or
mental impairment for more than ninety (90) consecutive days or more than one
hundred and twenty (120) days in any twelve (12) month period, then, to the
extent not prohibited by law, the Company may terminate Executive’s employment.
The Company shall pay to Executive all compensation to which Executive is
entitled up through the Termination Date; and thereafter all obligations of the
Company under this Agreement shall cease. Nothing in this Section shall affect
Executive’s rights under any disability plan in which Executive is a
participant.


8.    Return of Property. Upon termination of employment with the Company,
Executive agrees to promptly return to the Company and not retain any and all
property, equipment, documents, data, and materials of Enstar of any kind in the
possession and/or control of Executive.
9.     Cooperation in Pending Work. Following any termination of Executive’s
employment, Executive shall reasonably cooperate with the Company in all matters
relating to the winding up of pending work on behalf of the Company and the
orderly transfer of work to other employees or contractors of the Company.
Executive shall also reasonably cooperate in the defense of any action brought
by any third party against the Company that relates in any manner to Executive’s
acts or omissions while employed by the Company. The Company’s request for
cooperation pursuant to this Section shall take into consideration Executive’s
personal and business commitments and the amount of notice provided to
Executive.  The Company will reimburse Executive, in accordance with Company
policy, for reasonable expenses incurred as a result of Executive’s cooperation
pursuant to this Section.


4

--------------------------------------------------------------------------------





10.     Non-Solicitation. During the term of his employment with the Company and
for a period of six (6) months immediately after the date his employment
terminates for any reason, Executive agrees that Executive will not, directly or
indirectly, (i) call upon, solicit, divert, or take away any of the clients,
business, or business partners of the Company, or request or cause any of the
above to abandon, cancel or terminate any part of their relationship with the
Company, or (ii) solicit, entice, or attempt to persuade any employee, agent,
consultant, or independent contractor of the Company to leave the service of the
Company for any reason or take any other action that may cause any such
individual to terminate his relationship with the Company.
11.    Injunctive Relief. Executive acknowledges that the remedy at law for any
Executive breach or threatened breach of this Agreement will be inadequate and,
accordingly, that the Company, in addition to all other available remedies
(including without limitation seeking such damages as it has sustained by reason
of such breach), shall be entitled to seek injunctive or any other appropriate
form of equitable relief.
12.    Alternative Dispute Resolution.
(a)    Arbitrable Claims. To ensure the rapid, economical, and private
resolution of any disputes which may arise concerning the relationship between
Executive and the Company, the parties hereby agree that any and all disputes,
claims or controversies (collectively “disputes”) in any manner arising out of
or relating to or in connection with this Agreement or any of the breach,
termination, enforcement, interpretation or validity thereof, including but not
limited to any of the employment of Executive or any termination of employment
(subject to the following proviso, “Arbitrable Claims”), shall be resolved to
the fullest extent not prohibited by law by final and binding arbitration
administered by the American Arbitration Association or its successor (“AAA”)
pursuant to its then applicable employment arbitration rules and procedures
(“AAA Rules”); provided, however, that notwithstanding the foregoing or any
contrary provision of this Agreement, binding arbitration shall not be
applicable to any dispute relating to (i) any of the ownership or scope or
validity or enforceability of any patent, copyright, trade mark, trade secret or
other intellectual property or intellectual property rights or the infringement
or misappropriation or violation thereof or (ii) the Company’s request for
injunctive relief. Subject to the foregoing proviso, Arbitrable Claims shall
include without limitation claims for breach of contract (express or implied),
tort of any kind, employment discrimination (including harassment), as well as
all claims based on any federal, state, or local law, statute, or regulation,
and claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and any
other comparable state laws.


(b)    Arbitration Procedures. The arbitration of Arbitrable Claims shall be in
accordance with the AAA Rules and shall take place in St. Petersburg, Florida
before a single neutral arbitrator, unless otherwise agreed by the parties.
Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. Executive shall have the right to be
represented by legal counsel at any arbitration proceeding. The arbitrator shall
(i) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (ii) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. Either party may
bring an action in court to compel arbitration under this Agreement, to enforce
an arbitration award or to obtain temporary injunctive relief pending a judgment
based on the arbitration award. Otherwise, neither party shall initiate or
prosecute any lawsuit or administrative action in any manner related to any
Arbitrable Claim. The Federal Arbitration Act shall govern the interpretation
and enforcement of this provision.


(c)    Class Arbitration Waiver. Any arbitration will be conducted and resolved
on an individual basis and not a class-wide, multiple plaintiff, or similar
basis. Any arbitration will not be consolidated with any other arbitration
proceeding involving any other person.


13.    Compliance with Section 409A of the Internal Revenue Code.
Notwithstanding anything herein to the contrary:


(a)    As determined by the Company, to the extent any provision herein
constitutes a “nonqualified deferred compensation plan” under Section 409A(d)(1)
of the Internal Revenue Code of 1986, as amended (the “Code”), which provides
for the payment of compensation provides to Executive upon his “separation from
service” under Section 409A(a)(2)(A)(i) of the Code, and Executive is a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code, then any such
compensation or benefit otherwise payable to Executive shall be suspended and
not be paid to Executive until the date that is six (6) months after the date of
his separation from service and any amounts suspended during such six-month
period shall be paid once benefits commence. The right to any series of
installment


5

--------------------------------------------------------------------------------





payments hereunder shall be treated for purposes of Section 409A of the Code as
a right to a series of separate payments.


(b)    The provisions herein, and plans and arrangements referenced hereunder,
are intended to comply with or be exempt from the applicable requirements of
Section 409A of the Code and may be limited, construed and interpreted in
accordance with such intent. References in this Agreement to “termination of
employment” or word to similar effect shall mean a “separation from service” as
defined in final regulations promulgated under Section 409A of the Code.
Notwithstanding anything herein to the contrary, any provision hereunder that is
inconsistent with Section 409A of the Code may be deemed to be amended to comply
with Section 409A of the Code and to the extent such provision cannot be amended
to comply therewith, such provision may be null and void.


(c)    To the extent Executive is entitled to receive taxable reimbursements
and/or in-kind benefits, the following provisions apply: (i) Executive shall
receive such reimbursements and benefits for the period set forth in this
Agreement and, if no such period is specified, Executive shall receive such
reimbursements and benefits for the term of this Agreement, (ii) the amount of
such reimbursements and benefits Executive receives in one year shall not affect
amounts provided in any other year, (iii) such reimbursements must be made by
the last day of the year following the year in which the expense was incurred,
and (iv) such reimbursements and benefits may not be liquidated or exchanged for
any other reimbursement or benefit.


(d)    No acceleration of any payment, including separation payments, shall be
permitted if such acceleration would result in Executive being taxed under
Section 409A of the Code.


14.    Section 280G of the Code. If any payment or benefit due under this
Agreement, together with all other payments and benefits that Executive receives
or is entitled to receive from the Company or any of its subsidiaries,
Affiliates or related entities, would (if paid or provided) constitute an excess
parachute payment for purposes of Section 280G of the Code, the amounts
otherwise payable and benefits otherwise due under this Agreement will either
(i) be delivered in full, or (ii) be limited to the minimum extent necessary to
ensure that no portion thereof will fail to be tax-deductible to the Company by
reason of Section 280G of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state or local income and employment taxes
and the excise tax imposed under Section 4999 of the Code, results in the
receipt by the Executive, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
subject to the excise tax imposed under Section 4999 of the Code. In the event
that the payments and/or benefits are to be reduced pursuant to this Section 14,
such payments and benefits shall be reduced such that the reduction of cash
compensation to be provided to the Executive as a result of this Section 14 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. All determinations required to be made under this Section 14 shall be made
by the Company’s independent public accounting firm, or by another advisor
mutually agreed to by the parties.


15.    Indemnification. Company shall indemnify and defend the Executive against
all claims arising out of Executive's activities as an officer or employee of
Company or its affiliates to the fullest extent permitted by law and under
Company’s organizational documents, except that the Company shall not indemnify
and defend the Executive against any such claims brought against the Executive
by the Company or any of its affiliates. During employment and for six years
following the end of employment, Executive shall be entitled to be covered by a
policy of directors' and officers' liability insurance on commercially
reasonable terms sufficient to cover the risk to Executive that would reasonably
be expected to result from his activities as aforesaid and a copy of the policy
shall be provided to Executive upon his request from time to time. At the
request of the Company, Executive shall during and after employment render
reasonable assistance to the Company in connection with any litigation or other
proceeding involving the Company or any of its affiliates, unless precluded from
so doing by law. The Company shall provide reasonable compensation to Executive
for such assistance rendered after employment ceases.


16.    Clawback Right. Notwithstanding any other provisions in this Agreement to
the contrary, any incentive-based compensation paid to Executive pursuant to
this Agreement or any other agreement or arrangement with Enstar that is subject
to recovery under any law, government regulation, stock exchange listing
requirement or Enstar policy approved by the Enstar or Company board and
notified to Executive, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation, stock exchange
listing requirement or Enstar policy.


17.    General Provisions.


6

--------------------------------------------------------------------------------







(a)    Entire Agreement. This Agreement (including the Company’s standard
confidentiality agreement) is the entire and final agreement and understanding
of the parties relating to the subject matter hereof and shall supersede all
prior or other current negotiations, agreements, representations, warranties and
understandings between the parties or any subsidiaries or other affiliates of a
party.


(b)    Assignment; Binding Effect. This Agreement is a personal service
contract, and neither this Agreement nor any rights or obligations hereunder may
be assigned or transferred or delegated or otherwise disposed of by Executive
without the prior written consent of the Company, which may be withheld in its
sole discretion, and any purported assignment or transfer or delegation or other
disposition by Executive without such consent shall be null and void. Executive
acknowledges and agrees that the Company has the right and power to assign or
transfer or delegate or otherwise dispose of this Agreement or any rights or
obligations hereunder in its sole discretion and in whole or in part, whether by
merger, consolidation, reorganization, sale or other transfer or disposition of
assets or stock or operation of law or otherwise. Subject to the foregoing
restrictions on Executive, this Agreement shall inure to the benefit of and be
binding upon each of the parties; the affiliates, officers, directors, agents,
successors and assigns of the Company; and the heirs, devisees, spouses, legal
representatives, successors and permitted assigns of Executive. There are no
intended third party beneficiaries under this Agreement, except as expressly
stated herein.


(c)    Amendments, Waivers. This Agreement or any provision hereof may not be
amended otherwise except by a writing signed by Executive and by a duly
authorized representative of the Company other than Executive. Any waiver of any
provision of this Agreement must be in writing and executed by the party waiving
such provision. The waiver of a party of any default or breach of this Agreement
shall not constitute a waiver of any other or subsequent default or breach. The
Company shall not be required to give notice to enforce strict adherence to all
terms of this Agreement.


(d)    Severability. If any provision of this Agreement shall be held by a court
or arbitrator of competent jurisdiction to be invalid or unenforceable or void,
such provision shall be enforced to the fullest extent not prohibited by law and
shall be revised to the extent necessary to make such provision a valid and
enforceable and legal provision consistent with the original intent and economic
effect of such provision, and the remaining provisions hereof will remain in
full force and effect. In addition, if any one or more provisions contained in
this Agreement shall be held to be excessively broad as to duration,
geographical scope, activity or subject, such provision shall be construed by
limiting or reducing it, so as to be enforceable under applicable law.


(e)    Governing Law. This Agreement and all matters arising out of or relating
to or in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without application of
conflict of law rules, subject to the application of the Federal Arbitration
Act.


(f)    Attorney’s Fees. In any arbitration proceeding or other action or
proceeding arising out of or relating to this Agreement, the parties agree that
the prevailing party in the proceeding or action shall be entitled to an award
of all reasonable attorneys’ fees and costs incurred by the prevailing party.


(g)    Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be in writing, shall reference this Agreement and
shall be deemed to be properly given: (i) when delivered personally, by courier,
or by e-mail or (ii) five (5) business days after having been sent by registered
or certified mail, return receipt requested, postage prepaid. All notices shall
be sent to the respective addresses set forth in the signature page of this
Agreement. Any party may change its notice address or e-mail address by
notifying the other party of such change in compliance with this Section.


(h)    Taxes. All amounts paid under this Agreement shall be subject to and paid
less all applicable federal, state, local and other applicable tax withholdings.


(i)    Representations. Each party represents and warrants that such party has
the full right, power and authority to enter into, execute and deliver this
Agreement and to perform its or his obligations hereunder, and that this
Agreement shall constitute its or his valid and legally binding agreement
enforceable in accordance with its terms.


(j)    Remedies Cumulative. The remedies provided in this Agreement shall be
cumulative and shall not preclude any party from asserting any other right, or
seeking any other remedies, against the other party.


7

--------------------------------------------------------------------------------





(k)    Interpretation. When the context requires, the plural shall include the
singular and the singular the plural; and any gender shall include any other
gender. All references to “including” or “includes” or any variation thereof
shall be deemed to include the terms “without limitation”. The words
“hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole. To the extent not prohibited by law,
this Agreement shall not be construed against the drafter. Section headings are
not part of this Agreement and are only for the convenience of the parties.


(l)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Facsimile signatures shall be deemed as
effective as originals.


(m)    Executive Acknowledgment. Executive hereby acknowledges that he has had
the opportunity to consult legal counsel concerning this agreement, that he has
read and understands the agreement, that he is fully aware of its legal effect,
and that he has entered into the agreement freely and based on his own judgment
and not on any representations or promises other than those expressly provided
in this agreement.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.


Enstar (US) Inc.




By: /s/ Steven Norrington    Dated: January 8, 2018
Name: Steven Norrington
Title: SVP


Address:
150 2nd Ave. North
3rd Floor
St. Petersburg, FL 33701




Email Notice: audrey.taranto@enstargroup.com
corpsec@enstargroup.com






Executive:




/s/ Paul Brockman        Dated: January 8, 2018
Name: Paul Brockman


Address:
555 5th Avenue NE
Apt. 314
St. Petersburg, FL 33701


Email Notice: paul.brockman@enstargroup.com


8